Citation Nr: 1731898	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  10-42 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1984 to May 2006, including in Southwest Asia.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In February 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

Following remands in September 2011 and March 2014, the Board denied the Veteran's claim for entitlement to service connection for hypertension in an August 2015 decision.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In an October 2016 Joint Motion for Partial Remand (JMR), the Secretary of VA and the Veteran (the parties) moved the Court to vacate the August 2015 decision as to that issue.  The Court granted the JMR in an October 2016 Order.

In February 2017, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA), which was received later that month.


FINDING OF FACT

Hypertension had its onset in service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran contends in his February 2012 Board videoconference hearing testimony that he had consistently high blood pressure during service, and was diagnosed with hypertension after service.  See transcript, p. 13.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Where a veteran served on active duty for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as hypertension, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

First, the Veteran has a current diagnosis of hypertension from a VA clinician, dated December 2009, and from the February 2017 VHA medical specialist based on a review of the Veteran's medical records.

Second, the service treatment records include multiple findings of elevated blood pressure during the course of his 22 years of service which were cited by the February 2017 VHA medical specialist, including in September 1999, May 2000, January 2004, September 2004, February 2006, March 2006, and May 2006.

Third, the February 2017 VHA medical specialist opined that it is at least as likely as not that the Veteran's hypertension was incurred during service.  Specifically, the medical specialist cited the aforementioned blood pressure readings and the Veteran's continuing elevated blood pressure readings after service.  Moreover, the VHA medical specialist distinguished the probative weight of his opinion from the May 2014 VA examination report and the July 2014 VA treatment record by expressly accounting for additional blood pressure readings, which are relevant because they show "recurrent episodes of blood pressure elevations starting in 1999," and "a distinct pattern of blood pressure elevations recurring over time including another documented elevated blood pressure [reading] after his retirement physical while still on active duty."  The VHA medical specialist found on that basis that the Veteran's hypertension began during service.  As the February 2017 VHA medical specialist's opinion is supported by reasoned analysis, the Board finds that it is most probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's hypertension is related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for hypertension.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for hypertension is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


